DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12-20 (The private cellular network) improperly depends from independent claim 11 (A system).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al. (US 2012/0088468) in view of Levitan (US2007/0010245).
With regard claim 1, Dickinson et al. discloses a cellular network (para.44, where in step2, the 911 call begins routine call routing procedures via the wireless carrier's legacy cellular network, per existing equipment and technology) comprising:
a location engine configured to store thereon one or more database that include specific location information of one or more user equipment connected to the ceilular network via a corresponding access point associated with the cellular network (para.36, where the local 911 call server 511 preferably maintains a database correlating each emergency 911 wireless call detector 512 within its responsibilities, e.g. within that building, with that emergency 911 wireless call detector's 512 associated location information; e.g. with floor number, room number, and Street Addressing Guide(MSAG) address. The local 911 call server 511 is in communication with the wireless carrier's Mobile Positioning Center (MPC) 504, e.g. via Virtual Private Network (VPN) or the Internet.); and
at least one network element configured to: 
receive a request for placing an emergency call from an endpoint communicatively coupled to the cellular network (para.44, where in step2, the 911 call begins routine call routing procedures via the wireless carrier's legacy cellular network, per existing equipment and technology. Concurrently, the specific emergency 911 wireless call detector 512 that detects the E911 call sniffs the calling wireless device's 501 telephone number (TN).The emergency 911 wireless call detector 512 alerts its local 911 call server 511 within the building that an E911 call has been made, and supplies the network 911 Call Server 51with the telephone number (TN) of the wireless device 501 that has placed the emergency 911call and  para. 45, where in step 3 ,the network911Call Server 510 alerts the Mobile Positioning Center (MPC) 504, e.g. via Virtual Private Network(VPN) or Internet, of the E911 call, and supplies the Mobile Positioning Center (MPC) 504 with appropriate building specific  location information programmed either into the emergency 911  wireless call detectors 512 themselves, or into the local 911 call server 511; e.g. the floor name or number, room name or number, and Master Street Address Guide (MSAG) address associated with the alerted emergency 911 wireless call detector 512, as well as the detected telephone number (TN) of the calling party 501);
determine end point specific location information for the endpoint by communicating with the location engine of the private cellular network, the endpoint specific location information identifying location of the endpoint within a confined space in which the cellular network is deployed (para46, where instep4,the Mobile Positioning Center (MPC) 504 receives the phone number (MIN, etc.) of the 911calling:
device 501 from a routine location query from the Mobile Switching Center (MSC) 503,and matches the phone number of the 911calling device 501 with the phone number obtained from the alerted emergency 911 wireless call detector 512. If the two phone numbers match, the Mobile Positioning Center (MPC) 504 stages the location information (e.g. floor number, room number, and Master Street Address Guide (MSAG) address), received from the emergency 911 wireless call detector 512 in the Automatic Location Information (ALI) 509 database, for later retrieval by a Public Service Access Point (PSAP)   508. If the two phone  numbers do not match, the Mobile Positioning Center (MPC) 504 queries a legacy Position Determining Entity (PDE) 505, per existing technology.), and send the endpoint specific location information of theendpoint to an emergency service provider, the emergency service provider identifying which response team to dispatch to allocation of the endpoint based at least in part on the endpoint specific location  information (para.55, where in accordance with the present invention, having an MSAG valid address, ALI data can now include ESN-specific responder data.  Moreover,  PSAP dispatchers no longer have to rely upon the emergency 911 wireless caller's self-reported location to correctly dispatch a suitable first responder.)
Dickinson et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching the cellular network is a private cellular network.
	However, Levitan, in the related art of private wireless communications systems (para.1) does disclose  a private  cellular network (para.10, where in another embodiment, a private communications system includes a basestation, a switch and an interface to an external network. The basestation provides a radio link between the private communications system and a subscriber unit. The subscriber unit has an associated mini-subscription providing the subscriber unit with temporary access to the private communications system. The  switch is connected to the basestation and provides the subscriber unit with access to the private communications system when the mini-subscription is active. The mini-subscription information may be automatically transmitted to the external wireless network, via the interface, when the mini-subscription is terminated. Para.30, where the private wireless network may include equipment commonly found in a wireless carrier's cellular on wheels (COW) configuration. A COW is a small cellular switch often used by wireless carriers in emergency situations to add capacity to a wireless communications system when existing phone service goes down. COWs may be transported to an area in need of wireless coverage and quickly setup to establish communications.). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the cellular network, as disclosed by Dickinson, to include the use of a private cellular network, as disclosed by Levitan because private networks are adaptable to meet the temporary communication needs of an enterprise and its guests (Levitan, para.8).
With regard claim 2, the modified circuit of Dickinson and Levitan further teaches wherein the endpoint specific location information corresponds to an access point of the private cellular network to which the endpoint is communicatively coupled (Levitan’s reference, para.47-48, where the wireless communications system may include additional antennas, as needed, to provide wireless coverage through designated passenger areas of the cruise ship, distribute network traffic and provide a fail-safe mechanism should an antenna go down. Referring to FIG. 6, an exemplary level 153 of a cruise ship is illustrated. The level 153 includes a plurality of passenger cabins 160, a common area 162 and a dining room 164. An antenna 166 is mounted to provide wireless coverage through the level, including the passenger cabins 160 and the common area 162. A second antenna 168 is mounted in the dining area 164 for additional coverage and capacity. As the subscriber units move through the ship, hand off between antennas is handled by the switch. The switch can determine the location of a subscriber unit on the wireless network by tracking its servicing antenna, which allows for location-based services. For example, a broadcast message may be sent to all subscriber units in the dining room 164 of the ship by sending the message only to subscriber units connected to the wireless network through antenna 168. In another embodiment, the subscriber unit may be adapted to display a map of the ship 152 and show the location of the subscriber unit 152, location of nearby facilities (e.g., closest restrooms) and location of other subscriber units. The location-based services may facilitate emergency ("911") calling services allowing the ship's personnel to locate a caller within the ship. In another embodiment, a parent can use location-based services to track children, providing an alarm to the parent or ship personnel if the child with a subscriber unit leaves a designated area. or tries to leave the ship.)
With regard claim 3, Dickinson et al. further discloses wherein the endpoint specific location information identifies at least one of a building, a floor of the building and a room number inside the building in which the endpoint is located (room number. para [0042], where the present invention further provides a method and apparatus for processing an emergency E911 call, while foregoing traditional location determination technologies of a wireless device. e.g., handset-based and/or network-based tracking technologies, instead providing Public Safety Access Points (PSAPs) 508 with superior location information, incorporating the position coordinates of a building, as well as floor and room number pertaining to an E91 1 call placed indoors.)
With regard claim 4, Dickinson et al. further discloses wherein the endpoint specific location information identifies a latitude, a longitude. and a height above ground of the location of the endpoint within the confuted space (floor of building indicates height, para [0053], where in step 12, the Mobile Positioning Center (MPC) 504 may optionally query a Position Determining Entity (PDE) 505 per existing procedures to provide latitude/longitude (lat/lon) coordinates in addition to the Master Street Address Guide (MSAG) address; and para [0042], where the present invention further provides a method and apparatus for processing an emergency E911 call, while foregoing traditional location determination technologies of a wireless device, e.g., handset based and/or network-based tracking technologies, instead providing Public Safety Access Points (PSAPs) 508 with superior location information, incorporating the position coordinates of a building. as well as floor and room number pertaining to an E911 call placed indoors.)
With regard claim 11, Dickinson et al. discloses a system (para [0039], where FIG. 3 shows exemplary call flow through a network including emergency 911 wireless call detectors, in accordance with the principles of the present invention. ") comprising: a cellular network communicatively coupled to an emergency service provider (para [0036] "The local 91 1 call server 51 1 preferably maintains a database correlating each emergency 91 1 wireless call detector 512 within its responsibilities, e.g., within that building, with that emergency 91 1 wireless call detector's 512 associated location information; e.g., with floor number, room number, and Street Addressing Guide (MSAG) address. The local 91 1 call server 51 1 is in communication with the wireless carriers Mobile Positioning Center (MPC) 504, e.g., via Virtual Private Network (VPN) or the Internet."), 
the cellular network having a location engine configured to store thereon one or more database that include specific location information of one or more user equipment connected to the cellular network via a corresponding access point associated with the cellular network (para [0036], where the local 911 call server 511 preferably maintains a database correlating each emergency 911 wireless call detector 512 within its responsibilities, e.g., within that building, with that emergency 911 wireless call detector's 512 associated location information; e.g., with floor number, room number, and Street Addressing Guide (MSAG) address. The local 911 call server 511 is in communication with the wireless carrier's Mobile Positioning Center (MPC) 504, e.g., via Virtual Private Network (VPN) or the “internet."), 
the specific location information identifying a location of a corresponding user equipment within a confined space in which the private cellular network is deployed, the specific location information (para [0044], where in step 2, the 911 call begins routine call routing procedures via the wireless carrier's legacy cellular network, per existing equipment and technology. Concurrently, the specific emergency 911 wireless call detector 512 that detects the E911 call sniffs the calling wireless device's 501 telephone number (TN). The emergency 911 wireless call detector 512 alerts its local 911 call server 511 within the building that an E911 call has been made, and supplies the network 911 Call Server 510 with the telephone number (TN) of the wireless device 501 that has placed the emergency 911 call."; para [0045] , where in step 3, the network 911 Call Server 510 alerts the Mobile Positioning Center (MPC) 504, e.g., via Virtual Private Network (VPN) or Internet, of the E911 call. and supplies the Mobile Positioning Center (MPC) 504 with appropriate building specific location information programmed either into the emergency 911 wireless call detectors 512 themselves, or into the local 911 call server 511; e.g., the floor name or number, room name or number. and Master Street Address Guide (MSAG) address associated with the alerted emergency 911 wireless call detector 512, as well as the detected telephone number (TN) of the calling party 501);
when provided to an emergency service provider enables the emergency service provider to specifically locate the corresponding user equipment within the confined space and provide requested emergency response to a user of the corresponding user equipment (para [0044], where in step 2, the 911 call begins routine call routing procedures via the wireless carrier's legacy cellular network, per existing equipment and technology. Concurrently, the specific emergency 911 wireless call detector 512 that detects the E911 call sniffs the calling wireless device's 501 telephone number (TN). The emergency 911 wireless call detector 512 alerts its local 91 1 call server 51 1 within the building that an E911 call has been made. and supplies the network 91 1 Call Server 510 with the telephone number (TN) of the wireless device 501 that has placed the emergency 911 call; and para [0045], where in step 3, the network 911 Call Server 510 alerts the Mobile Positioning Center (MPC) 504. e.g., via Virtual Private Network (VPN) or Internet, of the E911 call. and supplies the Mobile Positioning Center (MPC) 504 with appropriate building specific location information programmed either into the emergency 911 wireless call detectors 512 themselves, or into the local 911 call server 511; e.g., the floor name or number. room name or number, and Master Street Address Guide (MSAG) address associated with the alerted emergency 91 1 wireless call detector 512, as well as the detected telephone number (TN) of the calling party 501); and 
at least one network element configured to: determine endpoint specific location information for an endpoint from which an emergency call request is received, the endpoint specific location information being determined by communicating with the location engine of the private cellular network (para [0046], where in step 4, the Mobile Positioning Center (MPC) 504 receives the phone number (MIN. etc.) of the 91 1 calling device 501 from a routine location query from the Mobile Switching Center (MSC) 503, and matches the phone number of the 91 1 calling device 501 with the phone number obtained from the alerted emergency 91 1 wireless call detector 512. If the two phone numbers match, the Mobile Positioning Center (MPC) 504 stages the location information (e.g., floor number, room number, and Master Street Address Guide (MSAG) address), received from the emergency 91 1 wireless call detector 512 in the Automatic Location Information (ALI) 509 database, for later retrieval by a Public Service Access Point (PSAP) 508. If the two phone numbers do not match, the Mobile Positioning Center (MPC) 504 queries a legacy Position Determining Entity (PDE) 505, per existing technology."); and
send the endpoint specific location information of the endpoint to the emergency service provider (para [0044], where in step 2, the 911 call begins routine call routing procedures via the wireless carriers legacy cellular network, per existing equipment and technology. Concurrently, the specific emergency 911 wireless call detector 512 that detects the E911 call sniffs the calling wireless device's 501 telephone number (TN). The emergency 911 wireless call detector 512 alerts its local 91 1 call server 511 within the building that an E911 call has been made, and supplies the network 91 1 Call Server 510 with the telephone number (TN) of the wireless device 501 that has placed the emergency 911 call; and para [0045], where in step 3, the network 911 Call Server 510 alerts the Mobile Positioning Center (MPC) 504, e.g., via Virtual Private Network (VPN) or Internet, of the E911 call, and supplies the Mobile Positioning Center (MPC) 504 with appropriate building specific location information programmed either into the emergency 911 wireless call detectors 512 themselves, or into the local 911 call server 511; e.g., the floor name or number, room name or number, and Master Street Address Guide (MSAG) address associated with the alerted emergency 911 wireless call detector 512, as well as the detected telephone number (TN) of the calling party 501.)
	However, Levitan, in the related art of private wireless communications systems (para.1) does disclose  a private  cellular network (para.10, where in another embodiment, a private communications system includes a basestation, a switch and an interface to an external network. The basestation provides a radio link between the private communications system and a subscriber unit. The subscriber unit has an associated mini-subscription providing the subscriber unit with temporary access to the private communications system. The  switch is connected to the basestation and provides the subscriber unit with access to the private communications system when the mini-subscription is active. The mini-subscription information may be automatically transmitted to the external wireless network, via the interface, when the mini-subscription is terminated. Para.30, where the private wireless network may include equipment commonly found in a wireless carrier's cellular on wheels (COW) configuration. A COW is a small cellular switch often used by wireless carriers in emergency situations to add capacity to a wireless communications system when existing phone service goes down. COWs may be transported to an area in need of wireless coverage and quickly setup to establish communications.). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the cellular network, as disclosed by Dickinson, to include the use of a private cellular network, as disclosed by Levitan because private networks are adaptable to meet the temporary communication needs of an enterprise and its guests (Levitan, para.8).
With regard claim 12, the modified circuit of Dickinson and Levitan further teaches wherein the endpoint specific location information corresponds to an access point of the private cellular network to which the endpoint is communicatively coupled (Levitan’s reference, para.47-48, where the wireless communications system may include additional antennas, as needed, to provide wireless coverage through designated passenger areas of the cruise ship, distribute network traffic and provide a fail-safe mechanism should an antenna go down. Referring to FIG. 6, an exemplary level 153 of a cruise ship is illustrated. The level 153 includes a plurality of passenger cabins 160, a common area 162 and a dining room 164. An antenna 166 is mounted to provide wireless coverage through the level, including the passenger cabins 160 and the common area 162. A second antenna 168 is mounted in the dining area 164 for additional coverage and capacity. As the subscriber units move through the ship, hand off between antennas is handled by the switch. The switch can determine the location of a subscriber unit on the wireless network by tracking its servicing antenna, which allows for location-based services. For example, a broadcast message may be sent to all subscriber units in the dining room 164 of the ship by sending the message only to subscriber units connected to the wireless network through antenna 168. In another embodiment, the subscriber unit may be adapted to display a map of the ship 152 and show the location of the subscriber unit 152, location of nearby facilities (e.g., closest restrooms) and location of other subscriber units. The location-based services may facilitate emergency ("911") calling services allowing the ship's personnel to locate a caller within the ship. In another embodiment, a parent can use location-based services to track children, providing an alarm to the parent or ship personnel if the child with a subscriber unit leaves a designated area. or tries to leave the ship.)
With regard claim 13, Dickinson et al. further discloses wherein the endpoint specific location information identifies at least one of a building, a floor of the building and a room number inside the building in which the endpoint is located (room number. para [0042], where the present invention further provides a method and apparatus for processing an emergency E911 call, while foregoing traditional location determination technologies of a wireless device. e.g., handset-based and/or network-based tracking technologies, instead providing Public Safety Access Points (PSAPs) 508 with superior location information, incorporating the position coordinates of a building, as well as floor and room number pertaining to an E91 1 call placed indoors.)
With regard claim 14, Dickinson et al. further discloses wherein the endpoint specific location information identifies a latitude, a longitude. and a height above ground of the location of the endpoint within the confuted space (floor of building indicates height, para [0053], where in step 12, the Mobile Positioning Center (MPC) 504 may optionally query a Position Determining Entity (PDE) 505 per existing procedures to provide latitude/longitude (lat/lon) coordinates in addition to the Master Street Address Guide (MSAG) address; and para [0042], where the present invention further provides a method and apparatus for processing an emergency E911 call, while foregoing traditional location determination technologies of a wireless device, e.g., handset based and/or network-based tracking technologies, instead providing Public Safety Access Points (PSAPs) 508 with superior location information, incorporating the position coordinates of a building. as well as floor and room number pertaining to an E911 call placed indoors.)
Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Reference(s) US 2008/0220801 is cited because they are put pertinent to the communication systems incorporating multiple communication modes, and more particularly, to an emergency communication system for bridging incompatible radio communication elements. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633